Order Withdrawn; Motion Granted and Order filed April 26, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00818-CR
                                   ____________

                          JESUS F. MORALES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 184th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1399181


                                        ORDER

      We withdraw our order of April 12, 2016, and issue this order in its place.

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has filed a motion to review the record
so he may prepare a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

      Accordingly, we hereby direct the Judge of the 184th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before May 11, 2016; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within 30 days of that date.



                                       PER CURIAM